Exhibit 10.1


EXECUTION COPY
AMENDMENT NO. 1
Dated as of March 11, 2019
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 31, 2018
THIS AMENDMENT NO. 1 (this “Amendment”) is made as of March 11, 2019 by and
among Vonage America Inc., a Delaware corporation (“Vonage America”), Vonage
Holdings Corp., a Delaware corporation (“Holdings” and, together with Vonage
America, the “Borrowers”), the financial institutions listed on the signature
pages hereof and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent’), under that certain Second Amended and Restated Credit
Agreement dated as of July 31, 2018 by and among the Borrowers, the Lenders and
the Administrative Agent (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.
WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent make certain amendments to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the Amendment No. 1
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement shall be amended as follows:
(a)    Clause (d) in the definition of “Change of Control” set forth in Section
1.01 of the Credit Agreement is amended to add the words “, “fundamental
change”, “make-whole fundamental change”” immediately after the words “a “change
of control””;
(b)    Clause (q) in the definition of “Consolidated EBITDA” set forth in
Section 1.01 of the Credit Agreement is amended and restated in its entirety to
read as follows:
“(q)     extraordinary, nonrecurring or unusual losses (including all fees and
expenses relating thereto), charges or expenses relating to integration costs,
transition costs, pre-opening, opening, consolidation and closing costs for
facilities, costs incurred in connection with any strategic initiatives, costs
or accruals or reserves incurred in connection with acquisitions after the
Closing Date, other business optimization activity or event (including costs and
expenses relating to business optimization programs and new systems design and
implementation costs), restructuring costs (including those incurred in
connection with cost-savings pursuant to Section 1.08) and, curtailment or
modifications to pension and postretirement employee benefit plans and any
Deferred Revenue Purchase Accounting Adjustments; provided that the aggregate
amount added back to Consolidated EBITDA pursuant to this clause (q), together
with the aggregate amount of Specified Adjustments added back to Consolidated
EBITDA pursuant to clause (y) of Section 1.08(e), for such period shall not
exceed 20% of Consolidated EBITDA for such period prior to giving effect to both
this clause (q) and clause (y) of Section 1.08(e), minus”
(c)    The definition of “Indebtedness” set forth in Section 1.01 of the Credit
Agreement is amended to (i) insert the phrase “(other than, with respect to
Holdings, any obligation to satisfy the conversion by holders of (including any
cash payment upon conversion), or make any required payment of any principal or
premium on, or required payment of any interest with respect to, any Permitted
Convertible Indebtedness, in each case, in accordance with the terms of the
indenture governing such Permitted Convertible Indebtedness)” immediately after
the words “Equity Interest in such Person” in clause (g) of the definition; and
(ii) to insert the following sentence immediately after the last sentence
appearing therein:
“Notwithstanding anything to the contrary in the foregoing, any Permitted Bond
Hedge Transaction, any Permitted Warrant Transaction, and any obligations
thereunder, in each case, shall not constitute Indebtedness of Holdings.”
(d)    The definition of “Permitted Qualifying Indebtedness” set forth in
Section 1.01 of the Credit Agreement is amended to delete the third
parenthetical therein in its entirety and replace it with the following:
“(or, solely at any time during an Adjusted Covenant Period, the Consolidated
Leverage Ratio does not exceed the maximum Consolidated Leverage Ratio permitted
under Section 6.11(a)(i) at such time)”
(e)    The definition of “Specified Swap Obligation” set forth in Section 1.01
of the Credit Agreement is amended to insert the following sentence immediately
after the last sentence appearing therein:
“Notwithstanding anything to the contrary in the foregoing, any Permitted Bond
Hedge Transaction, any Permitted Warrant Transaction, and any obligations
thereunder, in each case, shall not constitute Specified Swap Obligations.”
(f)    The definition of “Swap Contract” set forth in Section 1.01 of the Credit
Agreement is amended to insert the following sentence immediately after the last
sentence appearing therein:
“Notwithstanding the foregoing, no Permitted Bond Hedge Transaction or Permitted
Warrant Transaction shall be considered a Swap Contract.”
(g)    Section 1.01 of the Credit Agreement is amended to (i) delete the
definition of “Specified Restricted Payment” therefrom in its entirety and (ii)
add the following definitions thereto in the appropriate alphabetical order:
“Cross-Default Reference Obligation” has the meaning assigned to such term in
the definition of “Permitted Convertible Indebtedness”.
“Deferred Revenue Purchase Accounting Adjustment” shall mean any non-cash
purchase accounting adjustments (including, but not limited to, deferred revenue
write down) and any adjustments as required or permitted by the application of
ASC 805 (requiring the use of purchase method of accounting for acquisitions and
consolidations), ASC 350 (relating to changes in accounting for the amortization
of goodwill and certain other intangibles) and ASC 360 (relating to the write
down of long lived assets).
“First Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.11(a)(i).
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to Holdings’s common
stock (or other securities or property following a merger event or other change
of the common stock of Holdings) purchased by Holdings in connection with the
issuance of any Permitted Convertible Indebtedness; provided that the purchase
price for such Permitted Bond Hedge Transaction, less the proceeds received by
Holdings from the sale of any related Permitted Warrant Transaction, does not
exceed the net proceeds received by Holdings from the issuance of such Permitted
Convertible Indebtedness in connection with such Permitted Bond Hedge
Transaction.
“Permitted Convertible Indebtedness” means any unsecured notes issued by
Holdings that are convertible into a fixed number (subject to customary
anti-dilution adjustments, “make-whole” increases and other customary changes
thereto) of shares of common stock of Holdings (or other securities or property
following a merger event or other change of the common stock of Holdings), cash
or any combination thereof (with the amount of such cash or such combination
determined by reference to the market price of such common stock or such other
securities); provided that, the Indebtedness thereunder must satisfy each of the
following conditions: (i) both immediately prior to and after giving effect
(including pro forma effect) thereto, no Default or Event of Default shall exist
or result therefrom, (ii) such Indebtedness is not guaranteed by any Subsidiary
of Holdings, (iii) any cross-default or cross-acceleration event of default
(each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of Holdings or any Borrower (such
indebtedness or other payment obligations, a “Cross-Default Reference
Obligation”) contains a cure period of at least thirty (30) calendar days (after
written notice to the issuer of such Indebtedness by the trustee or to such
issuer and such trustee by holders of at least 25% in aggregate principal amount
of such Indebtedness then outstanding) before a default, event of default,
acceleration or other event or condition under such Cross-Default Reference
Obligation results in an event of default under such cross-default or
cross-acceleration provision and (iv) the terms, conditions and covenants of
such Indebtedness must be customary for convertible Indebtedness of such type
(as determined by the board of directors of Holdings, or a committee thereof, in
good faith); provided, further, that both immediately prior to and after giving
effect (including on a Pro Forma Basis) thereto, (x) at any time prior to the
Financial Covenant Election Date, the Consolidated Leverage Ratio does not
exceed 3.00 to 1.00 (or, solely at any time during an Adjusted Covenant Period,
the Consolidated Leverage Ratio does not exceed the maximum Consolidated
Leverage Ratio permitted under Section 6.11(a)(i) at such time) and (y) at any
time on or after the Financial Covenant Election Date, both (I) the Consolidated
Leverage Ratio does not exceed 4.25 to 1.00 and (II) the Consolidated Senior
Secured Leverage Ratio does not exceed 2.75 to 1.00.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to
Holdings’s common stock (or other securities or property following a merger
event or other change of the common stock of Holdings) and/or cash (in an amount
determined by reference to the price of such common stock) sold by Holdings
substantially concurrently with any purchase by Holdings of a related Permitted
Bond Hedge Transaction.
“Second Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.11(a)(i).
(h)    Section 1.04 of the Credit Agreement is amended to insert the following
sentence immediately after the last sentence appearing therein:
“For the avoidance of doubt, and without limitation of the foregoing, Permitted
Convertible Indebtedness shall at all times be valued at the full stated
principal amount thereof and shall not include any reduction or appreciation in
value of the shares deliverable upon conversion thereof.”
(i)    Section 6.02 of the Credit Agreement is amended to (i) delete the word
“and” at the end of clause (k); (ii) to remove the period “.” at the end of
clause (l) and to add the words “; and” immediately after the end of the clause;
and (iii) to insert the following phrase as clause (m):
“(m) Permitted Convertible Indebtedness.”
(j)    Section 6.03(g)(iii) of the Credit Agreement is amended to delete the
third parenthetical therein in its entirety and replace it with the below:
“(or, solely at any time during an Adjusted Covenant Period, the Consolidated
Leverage Ratio does not exceed the maximum Consolidated Leverage Ratio permitted
under Section 6.11(a)(i) at such time)”
(k)    Section 6.03 of the Credit Agreement is amended to (i) delete the word
“and” at the end of clause (j); (ii) to remove the period “.” at the end of
clause (k) and to add the words “; and” immediately after the end of the clause;
and (iii) to insert the following phrase as clause (l):
“(l) the Company’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, any Permitted Bond Hedge
Transactions and Permitted Warrant Transactions in accordance with their terms.”
(l)    Section 6.06 of the Credit Agreement is amended to (i) insert the phrase
“(other than, with respect to Holdings, any Permitted Convertible Indebtedness
permitted by Section 6.02(m), any Permitted Bond Hedge Transactions and any
Permitted Warrant Transactions)” immediately after the words “sell any Equity
Interests” in the lead-in paragraph; (ii) delete the word “and” at the end of
clause (f); (iii) delete the period “.” at the end of clause (g) and to add the
words “; and” immediately after the end of the clause; (iv) insert the following
phrase as clause (h):
“(h) Holdings may repurchase the common stock of Holdings in privately
negotiated transactions concurrently with the pricing of any Permitted
Convertible Indebtedness issued by Holdings; provided that (x) the price per
share paid by Holdings in respect of such repurchases is equal to the applicable
market price at the time and (y) the aggregate purchase price for any such
repurchases, together with the aggregate purchase price of any Permitted Bond
Hedge Transactions purchased by Holdings in connection with the issuance of the
related Permitted Convertible Indebtedness, less the proceeds received by
Holdings from the sale of any related Permitted Warrant Transaction, does not
exceed the net proceeds received by Holdings from the issuance of such Permitted
Convertible Indebtedness in connection with such repurchase.”;
and (v) insert the following paragraphs immediately after the last sentence
appearing therein in new paragraphs:
“Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on (including, for the avoidance of
doubt, in respect of a required repurchase in connection with the redemption of
Permitted Convertible Indebtedness upon satisfaction of a condition related to
the stock price of Holdings’ common stock), or required payment of any interest
with respect to, any Permitted Convertible Indebtedness, in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Indebtedness, shall not constitute a Restricted Payment; provided that, to the
extent both (a) the aggregate amount of cash payable upon conversion or payment
of any Permitted Convertible Indebtedness (excluding any required payment of
interest with respect to such Permitted Convertible Indebtedness and excluding
any payment of cash in lieu of a fractional share due upon conversion thereof)
exceeds the aggregate principal amount thereof and (b) such conversion or
payment does not trigger or correspond to an exercise or early unwind or
settlement of a corresponding portion of the Permitted Bond Hedge Transactions
relating to such Permitted Convertible Indebtedness (including, for the
avoidance of doubt, the case where there is no Permitted Bond Hedge Transaction
relating to such Permitted Convertible Indebtedness), the payment of such excess
cash shall constitute a Restricted Payment notwithstanding this clause (i); and
(ii) any required payment with respect to, or required early unwind or
settlement of, any Permitted Bond Hedge Transaction or Permitted Warrant
Transaction, in each case, in accordance with the terms of the agreement
governing such Permitted Bond Hedge Transaction or Permitted Warrant Transaction
shall not constitute a Restricted Payment; provided that, to the extent cash is
required to be paid under a Permitted Warrant Transaction as a result of the
election of “cash settlement” (or substantially equivalent term) as the
“settlement method” (or substantially equivalent term) thereunder by Holdings
(or its Affiliate) (including in connection with the exercise and/or early
unwind or settlement thereof), the payment of such cash (any such payment, a
“Cash Settlement Payment”) shall constitute a Restricted Payment notwithstanding
this clause (ii).
Notwithstanding the foregoing, Holdings may repurchase, exchange or induce the
conversion of Permitted Convertible Indebtedness by delivery of shares of
Holdings’s common stock and/or a different series of Permitted Convertible
Indebtedness (which series (x) matures after, and does not require any scheduled
amortization or other scheduled payments of principal prior to, the analogous
date under the indenture governing the Permitted Convertible Indebtedness that
are so repurchased, exchanged or converted and (y) has terms, conditions and
covenants that are no less favorable to Holdings than the Permitted Convertible
Indebtedness that are so repurchased, exchanged or converted (as determined by
the board of directors of the Company, or a committee thereof, in good faith))
(any such series of Permitted Convertible Indebtedness, “Refinancing Convertible
Notes”) and/or by payment of cash (in an amount that does not exceed the
proceeds received by the Company from the substantially concurrent issuance of
shares of Holdings’s common stock and/or Refinancing Convertible Notes plus the
net cash proceeds, if any, received by the Company pursuant to the related
exercise or early unwind or termination of the related Permitted Bond Hedge
Transactions and Permitted Warrant Transactions, if any, pursuant to the
immediately following proviso); provided that, substantially concurrently with,
or a commercially reasonable period of time before or after, the related
settlement date for the Permitted Convertible Indebtedness that are so
repurchased, exchanged or converted, the Company shall (and, for the avoidance
of doubt, shall be permitted under this Section 6.06 to) exercise or unwind or
terminate early (whether in cash, shares or any combination thereof) the portion
of the Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if
any, corresponding to such Permitted Convertible Indebtedness that are so
repurchased, exchanged or converted.”
(m)    Clause (a)(i) of Section 6.11 of the Credit Agreement is deleted in its
entirety and replaced with the following:
“(i)    Prior to the Financial Covenant Election Date, permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of Holdings, commencing with
the fiscal quarter ending June 30, 2018, to be greater than 3.00 to 1.00;
provided that Holdings may, by written notice to the Administrative Agent for
distribution to the Lenders, in no event more than two times prior to the
earlier of the Maturity Date or the Financial Covenant Election Date, elect to
increase the maximum Consolidated Leverage Ratio permitted under this Section
6.11(a)(i); provided, further, that (1) the first such election shall permit the
maximum Consolidated Leverage Ratio to be as follows: (w) 3.50 to 1.00 as of the
end of a Specified Quarter, (x) 3.75 to 1.00 for the three (3) consecutive
fiscal quarters ending immediately following such Specified Quarter, (y) 3.50 to
1.00 for the fourth fiscal quarter ending immediately following such Specified
Quarter and (z) 3.25 to 1.00 for the fifth fiscal quarter ending immediately
following such Specified Quarter (such six (6) consecutive fiscal quarter period
commencing with the Specified Quarter, the “First Adjusted Covenant Period”) and
(2) the second such election shall permit the maximum Consolidated Leverage
Ratio to be increased to 3.50 to 1.00 as of the end of a Specified Quarter and
for the three (3) consecutive fiscal quarters ending immediately following such
Specified Quarter (such four (4) consecutive fiscal quarter period commencing
with the Specified Quarter, the “Second Adjusted Covenant Period” and together
with the First Adjusted Covenant Period, collectively, the “Adjusted Covenant
Periods”) (it being understood and agreed that (A) following the end of any
Adjusted Covenant Period, the maximum Consolidated Leverage Ratio permitted
under this Section 6.11(a)(i) shall revert to 3.00 to 1.00 as of the end of each
subsequent fiscal quarter until another Adjusted Covenant Period (if any) is
elected pursuant to the terms and conditions described in this Section
6.11(a)(i); (B) Holdings may not elect a new Adjusted Covenant Period for at
least one (1) fiscal quarter following the end of the First Adjusted Covenant
Period); and (C) the First Adjusted Covenant Period has been elected by Holdings
in respect of an acquisition, and the Specified Quarter for such First Adjusted
Covenant Period is the fiscal quarter ending December 31, 2018 and accordingly
the maximum Consolidated Leverage Ratio for such fiscal quarter shall be 3.50 to
1.00 as set forth in the foregoing clause (1)(w) and the maximum Consolidated
Leverage Ratio for the subsequent five consecutive fiscal quarters of the First
Adjusted Covenant Period shall be as set forth in the foregoing clauses (1)(x),
(1)(y) and (1)(z).”


(n)    Section 6.15 of the Credit Agreement is amended to insert the following
paragraph immediately after the last sentence appearing therein in a new
paragraph:
“Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exercise, repurchase, redemption (including, for the avoidance of
doubt, a required repurchase in connection with the redemption of Permitted
Convertible Indebtedness upon satisfaction of a condition related to the stock
price of Holdings’ common stock), settlement or early termination or
cancellation of (whether in whole or in part and including by netting or
set-off) (in each case, whether in cash, common stock of Holdings or, following
a merger event or other change of the common stock of Holdings, other securities
or property), or the satisfaction of any condition that would permit or require
any of the foregoing, any Permitted Convertible Indebtedness shall not
constitute a purchase, redemption, defeasance, prepayment or satisfaction in
respect of Indebtedness by Holdings for the purposes of this Section 6.15.”
(o)    Clause (e) in Article VII of the Credit Agreement is amended to insert
the following phrase immediately after the last sentence appearing therein:
“provided that this clause (e) shall not apply to any redemption, exchange,
repurchase, conversion or settlement with respect to any Permitted Convertible
Indebtedness, or satisfaction of any condition giving rise to or permitting the
foregoing, pursuant to their terms unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default;”
2.    Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
(a)    The Administrative Agent (or its counsel) shall have received
counterparts of (i) this Amendment duly executed by the Borrowers, the Required
Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent and
(ii) the Consent and Reaffirmation attached hereto duly executed by the
Guarantors.
(b)    The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable and documented
out-of-pocket expenses (including reasonable fees and expenses of counsel for
the Administrative Agent) in connection with this Amendment and the other Loan
Documents to the extent earned, due and owing and otherwise reimbursable
pursuant to the terms of the Credit Agreement or this Amendment and otherwise
invoiced at least one (1) Business Day prior to the Amendment No. 1 Effective
Date.
3.    Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrowers set forth in the Credit
Agreement are true and correct in all material respects, except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties continue to be true and
correct as of such specified earlier date; provided, that the materiality
qualifier set forth in this paragraph (b) shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other loan document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(d)    This Amendment is a Loan Document.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
7.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Signatures delivered by facsimile or PDF shall have the same
force and effect as manual signatures delivered in person.
[Signature Pages Follow]





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


VONAGE AMERICA INC.
VONAGE HOLDINGS CORP.,
each as a Borrower




By: /s/ Randy K. Rutherford
Name: Randy K. Rutherford
Title: Chief Legal Officer and Secretary









JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Issuing Bank, as the Swingline Lender and as
Administrative Agent




By: /s/ Min Park
Name: Min Park
Title: Vice President







CITIZENS BANK, N.A.,
as a Lender




By: /s/ Christopher J. DeLauro
Name: Christopher J. DeLauro
Title: Senior Vice President







BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Laura H. McAulay
Name: Laura H. McAulay
Title: Senior Vice President




SUNTRUST BANK,
as a Lender




By: /s/ Paige Scheper
Name: Paige Scheper
Title: Vice President


SILICON VALLEY BANK,
as a Lender




By: /s/ Steve Lyons
Name: Steve Lyons
Title: Director


SANTANDER BANK, N.A.,
as a Lender




By: /s/ William Lathan
Name: William Lathan
Title: Senior Vice President


MUFG UNION BANK, N.A.,
as a Lender




By: /s/ Matthew Hillman
Name: Matthew Hillman
Title: Vice President


FIFTH THIRD BANK,
as a Lender




By: /s/ Eric Oberfield
Name: Eric Oberfield
Title: Director







KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ David A. Wild
Name: David A. Wild
Title: Senior Vice President




BANKUNITED, N.A.,
as a Lender




By: /s/ Craig R. Kincade
Name: Craig R. Kincade
Title: Senior Vice President





CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Second Amended and Restated Credit Agreement dated as of
July 31, 2018 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) by and among Vonage America Inc., Vonage Holdings Corp., the
financial institutions from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
which Amendment No. 1 is dated as of March 11, 2019 (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement. Without in any
way establishing a course of dealing by the Administrative Agent or any Lender,
each of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Credit Agreement and any other Loan Document executed by it
and acknowledges and agrees that such Credit Agreement and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above‑referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment.
Dated: March 11, 2019
[Signature Page Follows]





VONAGE HOLDINGS CORP.
VONAGE AMERICA INC.
NEXMO DIGITAL INC.
NEXMO INC.
TOKBOX, INC.
VONAGE APPLICATIONS INC.
VONAGE BUSINESS INC.
VONAGE BUSINESS NETWORKS, INC.
VONAGE INTERNATIONAL INC.
VONAGE WIRELESS INC.
VONAGE WORLDWIDE INC.




By: /s/ Randy K. Rutherford
Name: Randy K. Rutherford
Title: Chief Legal Officer and Secretary
 
 
 







1

